                                                                          liSD<·:.;;::·,.J-\"                                     ~ /71
                                                                          T~/\f·i            "i1      •       ~                         :
                                                                          !~,'\ ,;\._ '--.   ,   I;   1   "<( 1                         i
                                                                          1Lt,,J.'I.,
                                                                                L7(' i 1)/
                                                                                      1 •\,
                                                                                                      )~'ll"
                                                                                                        ~
                                                                                                              I ' i ,, -, 1¥ l'J
                                                                                                             ·,.,,   r ·u.r __;        ;I
                                                                                                                                        11


UNITED ST A TES DISTRICT COURT                                            DOC;.1                                                       i
SOUTHERN DISTRICT OF NEW YORK                                        , D!\n· i-,, 1•r.,,. - i ---1--
                                                                     :_       '_, _____ fJl           ..     ,._1 115
                                                                                                                            - ---·1
                                                                                                                      ---,•TC1_
                                                                                                                    '-___[ 1____            1
------------------------------------------------------------X                                                                 ------- -- 1
DINO J. SALATI,
                                   Plaintiff,                                 18 CIVIL 8136 (GWG)

                 -against-                                                            JUDGMENT

ANDREW SAUL, Commissioner of
Social Security,
                     Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated November 14, 2019, the Commissioner's motion

for judgment on the pleadings is granted and Salati's motion is denied.

Dated: New York, New York
       November 15, 2019



                                                                          RUBY J. KRAJICK

                                                                                   Clerk of Court
                                                               BY:

                                                                                   Deputy             CIJlk
